WILKEY, Circuit Judge,
concurring:
I concur in Judge Bazelon’s opinion for the court. The issue posed to us is one of statutory interpretation, not factual assessment or policy judgment. We are agreed that EPA interpreted the statute erroneously, and that General Motors’ interpretation is likewise wrong. The court, however, should not be secretive; we should go forward and give our interpretation of the statute instead of sending the question back to the agency to make another guess.
At the outset it may be helpful to list the possible alternative positions. The question is how the class of cars to be recalled and repaired is to be described and defined. Four interpretations of the statute appear to be possible. If X, Y, Z, and A represent certain quanta of cars, then:
1. X = the number of cars which have not passed their useful life on the date when EPA sends its notice to the manufacturer.
2. X minus Y = the number of cars on the date when the manufacturer sends notice to the car owners.
3. X minus Y minus Z = the number of cars on the date when the individual car is presented at the shop in accordance with the recall notice.
4. X plus A = all of the class of cars defined in the EPA recall notice, irrespective of whether they have passed their useful life at the time they are presented for repair.
The last category, X plus A, represents all the possible cars in the class, and is EPA’s position, which is rejected by the court. X minus Y minus Z represents General Motors’ position, i.e., the. recall and repair obligation only attaches to a car which, when presented at the shop, has not exceeded its useful life. This argument is rejected by the court.
X, the number of cars which have not exceeded their useful life at the time the EPA sends notice of its decision to the manufacturer, represents what I think is the proper interpretation of the statute.
Section 207(c) of the Clean Air Act reads in relevant part as follows:
If the Administrator determines that a substantial number of any class or category of vehicles or engines, although properly maintained and used do not conform to the regulations prescribed under section 7521 of this title, when in actual use throughout their useful life ... he shall immediately notify the manufacturer thereof of such nonconformity, and he shall require the manufacturer to submit a plan for remedying the nonconformity of the vehicles or engines with respect to which such notification is given. The plan shall provide that the nonconformity of any such vehicles or engines which are properly used and maintained will be remedied at the expense of the manufacturer.1
A proper interpretation of this passage requires us to work backward from the last sentence. The remedial plan must provide for the repair of “any such vehicles or engines.” “[S]uch vehicles or engines” refers us to the last clause of the previous sentence: “the vehicles or engines with respect to which such notification is given.” By simple substitution we see that the remedial *116plan must provide for the repair of any vehicles or engines with respect to which notification of nonconformity is given.
There can be no “nonconformity” by automobiles which, at the time of the EPA notice, have passed their useful life. As the court’s opinion makes clear, there are no emission standards for cars beyond their useful life. Congress defined useful life as 50,000 miles or five years, whichever comes first. Therefore, there can be no nonconformity with emissions standards for an automobile which has passed either of these milestones, for there are no standards with which to conform. Notification of nonconformity can only be given to manufacturers with regard to cars which are obligated to conform to emission standards, i.e., those cars which have not passed either 50,000 miles or five years.
When the EPA orders relief to be provided, every car owner who at that moment is entitled to relief ought always to be entitled to it. The right of an owner to have his car corrected should not be lost simply because of delays either by the manufacturer or, more likely, by the agency itself in working out a remedial plan — as occurred in this case.
This interpretation of the statute would, of course, impose some obligations on manufacturers to repair cars that have passed their useful life by the time they are presented for repair. It is, however, perfectly logical to require that an administrative determination of “nonconformity” be made only for those cars that are within their statutorily defined useful life at the time of the agency’s notice action, and yet to insist that once the agency makes the determination and gives notice, the manufacturer’s obligation to repair those particular vehicles is unaffected by a subsequent passage of time or an increase in mileage.2
The practical question of determining whether a car presented for repair work was within its useful life on the date of the EPA notice, even though on the date of presentation to the shop it may be over 50,000 miles or five years, is simple enough. The age of the car on the date of the EPA notice can be determined by looking at the car’s bill of sale. To determine the car’s mileage on the date of the EPA notice, the agency can employ a simple rule that a car’s mileage is presumed to increase uniformly throughout its period of ownership. It then becomes a high school mathematical problem to affix the mileage of the car on the date of the EPA notice of recall.
This interpretation of the statute is supported by the rather complex legislative history, which I do not think we need to pursue here.3 The face of this portion of the statute gives us a reasonable interpretation, for which the implementation4 is as simple as I have outlined.5

. As amended, 42 U.S.C. § 7541(c).


. The dissent fails to understand that an agency determination of nonconformity, which turns on the car’s age or mileage at the time of notice, can nonetheless trigger a fixed repair obligation. See Dissent op. at pp. 1006-1007.


. See Court opinion, TAN 59-76. While I agree with Judge Bazelon’s analysis of the legislative history as the best possible out of a murky series of legislative events, Judge Wald seems convinced by a different and strained interpretation supporting her idea of what the EPA should do. Why not just look at the statute? To me the words convey a simple, definite description of an effective enforcement scheme not found in their foggy legislative ancestry.


. Cf. Court opinion, note 79.


.To my interpretation Judge Wald’s heavy criticism cannot possibly apply:
[The panel’s decision] permits automobile manufacturers to circumvent in large part or even altogether section 207’s recall and repair obligations through a strategy of engaging in prolonged litigation.
Dissent op. at 1000-1001.
To this she compares Judge Bazelon’s frank acknowledgment of administrative difficulties if EPA proceeds along some optional lines. See Court op. TAN 78. By my interpretation of the statute there could never be any incentive for prolonged delay by the manufacturer, nor would any car involved in a recall be exempted from the repair obligation.